BAILEY, Justice.
Affidavits contrary to those of the defendants were submitted to the Court and filed in the records of the case, being those of Aubrey E. Noble, filed January 16, 1941; George Gordon Payne, the court reporter who wrote the transcript of the testimony, filed January 16, 1941; supplementary affidavit of George Gordon Payne filed January 23, 1941; Herbert S. Ward and John Howard Joynt, attorneys for plaintiffs, filed January 23, 1941.
The transcript of the testimony made by the reporter is in accordance with my recollection of the testimony. This was my recollection when the question of the correctness of the transcript was first made, but I have had some difficulty in understanding the proper practice under the new Rules. There is no official reporter in our Court, and it would seem that there is no “official record” in the sense that the transcript of testimony by the reporter is a “record”, and it would seem that the power of the Court so far as a statement of the evidence is concerned, is limited to settling any dispute between the parties as to what the evidence before the Court actually was.